Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-9,  12-19, 21-22, 24-26, and 31   have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.

3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-9,  12-19, 21-22, 25-26, and 31
Claims 1-3, 5-9,  12-19, 21-22, 25-26, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Korkishko et al. (Strapdown Inertial Navigation Systems Based on Fiber_Optic Gyroscopes, ISSN 2075_1087, Gyroscopy and Navigation, 2014, Vol. 5, No. 4, pp. 195–204; “Korkishko”) in view of Xing et al. (Performance Enhancement Method for Angular Rate Measurement Based on Redundant MEMS IMUs, Micromachines 2019, 10, 514; doi:10.3390/mi10080514, 1 August 2019; “Xing”), further in view of Vawter et al. (7,106,448; “Vawter”), further in view of Zhang et al. (CN 103674004 A; “Zhang”), and further in view of Budin et al. (2019/0033076; “Budin”).
  Regarding claim 1, Korkishko discloses in figures 2 and 3, and related text, an inertial measurement unit (IMU) (Strapdown Inertial Navigation System SINS-500) enabling hybrid integration of mechanical and optical components for motion sensing, Korkishko, fig. 1, caption ⎯superluminescent light emitting diode;DP⎯depolarizer; MIOC⎯multifunctional integrated optic chip; RS_485⎯serial interface”), comprising: a mechanical module “three orthogonally mounted accelerometers,” Korkishko, p. 2014 and Table 1, attached to a packaging substrate for providing motion data including rotational measurement data for one or more axes of motion; and an optical gyroscope “three-axis fiber optic angular rate sensor TRS-500,” p. 2014 and fig. 22, coupled to the packaging substrate, Korkishko, fig. 3, for providing rotational measurement data for a particular axis of motion among the one or more axes of motion, Korkishko, p. 2014 (SINS coarse initial alignment, SINS precise initial alignment, and SINS navigation mode”) related to “position and heading errors (on a car).” Korkishko, p. 2015.
Korkishko, Figure 2

    PNG
    media_image1.png
    575
    1028
    media_image1.png
    Greyscale



Korkishko, Figure 3

    PNG
    media_image2.png
    275
    316
    media_image2.png
    Greyscale



Further regarding claim 1, Korkishko does not explicitly disclose two types of rotation measuring modules, a first mechanical rotation measuring module that provides low-precision rotational measurement data for one or more axes of motion; wherein the first rotation measuring mechanical module is calibrated using high-precision rotational measurement data as a reference for correcting drift of the first rotation measuring mechanical module for the one or more axes of motion; wherein the second type of rotation measuring module is co-packaged and provides the high-precision rotational measurement data for a particular axis of motion among the one or more axes of motion such that the second rotation measuring module’s high-precision rotational measurement data is used as the reference for correcting drift of the first mechanical rotation measuring module for the one or more axes of motion.
However, Xing discloses in figures 1 and 12, and related text: “a heterogeneous parallel redundancy configuration, which combines an industrial-grade MEMS IMU(IMU-H) with consumer-grade MEMS IMUs configuration;” “MEMS IMU-H contains three single-axis high-
Xing, Figure 1.

    PNG
    media_image3.png
    375
    1149
    media_image3.png
    Greyscale



Xing, Figure 12.

    PNG
    media_image4.png
    669
    708
    media_image4.png
    Greyscale




Further regarding claim 1, while Korkishko discloses integrated optical chips, Korkishko, Fiber-Optic Gyroscopes, Korkishko in view of Xing does not explicitly disclose that the high-precision rotational measurement data is produced by an optical gyroscope that is based on integrated photonics.
However, Vawter discloses in figures 1 and 5, and related text, photonic integrated circuit PIC chips 28 coupled to resonators formed as “a coiled optical waveguide” which may comprise silicon nitride. Vawter, Abstract and col. 1, ll. 21-24 (“partially or completely integrated optical gyroscopes have been disclosed in attempts to provide a rotation rate sensor having certain advantages over conventional rotating mass gyroscopes in terms of improved reliability and robustness”).
Vawter, Figure 1.

    PNG
    media_image5.png
    625
    504
    media_image5.png
    Greyscale


Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Korkishko in view of Xing such that the high-precision rotational measurement data is produced by an optical gyroscope that is based on integrated photonics because the resultant configurations and methods would facilitate “the guidance and control of vehicles of many types including land vehicles, manned or unmanned aircraft, guided missiles and smart munitions.” Vawter, col. 1, ll. 21-24.
Further regarding claim 1, Korkishko in view of Xing and further in view of Vawter does not explicitly disclose three interchangeable optical gyroscope sub-modules co-pacaged with the mechanical module, wherein a first one of the three optical gyroscope sub-modules is attached on the packaging substrate along a plane of the packaging subject, and, a second one and a third one of the three optical gyroscope sub-modules are attached perpendicularly to the packaging substrate along two different planes orthogonal to each other such that all the three optical gyroscope sub-modules are aligned orthogonal to one another.

Abstract. The invention belongs to gyroscope technology, relates to a three-axis gyro assembly and its mounting bracket. the optical fibre gyro mounting bracket comprising a flange plate (1), a T-type frame (2), left side plate (3), a right side plate (4). wherein the T-type frame is set on the flange, the wall side is provided with several groove does not run, each groove contacts with the left end of the T-type frame distributed symmetrically; the left side plate on the middle part of the wall, two form two opening area to respectively set X axis and Z axis optical fiber gyro, T type frame right end is symmetrically provided with 2 position plate, the right side plate and the T-type frame open area is equipped with Y-axis screw. The invention uses the optical fibre gyro mounting bracket assembly of the three-axis optical fibre gyro combination has simple structure, light weight, good anti-vibration performance, strong in environment adaptability.
Claim 6. A three-axis optical fibre gyro combination, wherein it comprises according to claim 1, the optical fibre gyro mounting bracket and three optical fibre gyroscope and the electronic circuit board, wherein said three optical fibre gyroscope are respectively set in three opening area of the optical fibre gyro mounting bracket separated by the wall of, and the mounting reference surface of the three optical fibre are vertical to each other.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Korkishko in view of Xing and further in view of Vawter to have Zhang’s three interchangeable optical gyroscope sub-modules co-packaged with the mechanical module, wherein a first one of the three optical gyroscope sub-modules is attached on the packaging substrate along a plane of the packaging subject, and, a second one and a third one of the three optical gyroscope sub-modules are attached perpendicularly to the packaging substrate along two different planes orthogonal to each other such that all the three optical gyroscope sub-modules are aligned orthogonal to one another  because the resultant configuration would facilitate compensating for drift and/or scale factor errors. Budin, Abstract, pars. [0001]-[0005],  [0062]-[0072], and [0172], and claims 18-24.

Budin, Abstract, pars. [0001]-[0005],  [0062]-[0072], and [0172], and claims 18-24.
Abstract
The invention relates to a device for maintaining the attitude of a carrier, the device comprising three primary gyroscopes (1, 2, 3) that are arranged to measure primary speeds of rotation (Rbc) of a carrier about three primary axes, a secondary gyroscope (4) that is arranged to measure 
Background/Summary
FIELD OF THE INVENTION
[0001] The present invention relates to a device and a method for maintaining the attitude of a carrier using gyroscopes.
STATE OF ART
[0002] To calculate then maintain the attitude of a carrier, it is known to use three primary gyroscopes (or “gyrometers”) arranged to measure rotation speeds according to three different axes, as the carrier travels.
[0003] A heading angle, a pitch angle, and a roll angle of the carrier, which together define the attitude of the carrier in space, are calculated from the measurements acquired by the three gyroscopes.
[0004] It is also known to use a secondary gyroscope to correct scale-factor errors which jeopardize the measurements acquired by the three primary gyroscopes.
[0005] But the use of such a fourth gyroscope is not effective for correcting drift errors which jeopardize the measurements provided by the gyroscopes.
[0062] Any gyroscope is subject to sensor errors which jeopardize the rotation speeds it provides. These sensor errors comprise especially scale-factor errors and drift errors. In this way, gyroscopes are conventionally classified according to their precision, that is, according to the scale-factor and/or drift error value found in the measurements acquired with these gyroscopes.
[0063] In the device for maintaining attitude, the secondary gyroscope 4 is selected from a type adapted to generate scale-factor errors and/or drift errors less than those generated by the primary gyroscopes 1, 2, 3.
[0062] Any gyroscope is subject to sensor errors which jeopardize the rotation speeds it provides. These sensor errors comprise especially scale-factor errors and drift errors. In this way, gyroscopes are conventionally classified according to their precision, that is, according to the scale-factor and/or drift error value found in the measurements acquired with these gyroscopes.
[0063] In the device for maintaining attitude, the secondary gyroscope 4 is selected from a type adapted to generate scale-factor errors and/or drift errors less than those generated by the primary gyroscopes 1, 2, 3.
[0064] Hereinbelow the example of primary gyroscopes example of MEMS type is taken, that is, gyroscopes having a micromechanical vibrating structure.
[0065] Gyroscopes of “MEMS” type cause scale-factor errors and substantial drifts. In particular, the scale-factor error of a typical current MEMS gyroscope is of class 3000 to 10000 ppm. In this way, a scale-factor error of 10000 ppm causes a heading error of 1.8° for an excursion of 180°. The drift stability (low technical term of the Allan variance) is of class 10°/h.

[0068] B) General Correction Principle of Scale-Factor Errors of Primary Gyroscopes by Means of the Secondary Gyroscope
[0070] The four gyroscopes 1, 2, 3, 4 together define a heterogeneous inertial architecture.
[0071] The secondary gyroscope 4 is configured to observe a mix of errors which jeopardize the measurements acquired by the primary gyroscopes 1, 2, 3. This concept accesses inter alia a linear combination of scale factors generated by the primary gyroscopes 1, 2, 3, 4 when the carrier [p] is in rotation motion, that is, when the scale-factor errors are dominant.
[0072] In a non-limiting way but to simplify presenting the general principle correction of scale-factor errors in the measurements taken by the gyroscope, it is considered that the rotation speed measurement measured by the secondary gyroscope 4, noted Rhp, is jeopardized by a negligible error.
[0172] This table shows that the combination of primary gyroscopes, secondary gyroscope and camera offers effective protection against scale-factor and drift errors, while being capable of providing attitude estimations continuously.
18. A device for maintaining the attitude of a carrier, the device comprising: three primary gyroscopes arranged to measure primary rotation speeds of a carrier around three primary axes, a secondary gyroscope arranged to measure a secondary rotation speed of the carrier around a secondary axis different to each of the primary axes, a camera presenting an optical axis different to each of the primary axes, a data-processing module configured to estimate scale-factor and drift errors which jeopardize the primary rotation speeds from data originating from the secondary rotation speed and images acquired by the camera, and correct the primary rotation speeds with said estimated errors.
19. The device according to claim 18, wherein the data-processing module comprises a hybridizing filter, such as a Kalman filter, configured to estimate the scale-factor and drift errors from the data originating from the secondary rotation speed and images acquired by the camera.
20. The device according to claim 18, wherein the optical axis of the camera is parallel to the secondary axis.
21. The device according to claim 20, wherein the secondary gyroscope is selected from a type adapted to generate scale-factor errors and/or drift errors in the secondary rotation speed which are less than those generated by the primary gyroscopes in the primary rotation speeds.
22. The device according to claim 18, wherein the secondary gyroscope is of the hemispherical resonator type and/or the primary gyroscopes are of MEMS type.
23. The device according to claim 18, wherein the three primary axes are orthogonal in pairs, and the secondary axis forms an angle of 54.7° degrees with each primary axis.
24. A method for maintaining the attitude of a carrier, comprising: measuring, by three primary gyroscopes, three rotation speeds of the carrier around three primary axes, measuring, by a secondary gyroscope, a rotation speed around a secondary axis different to each of the primary axes, acquiring images by means of a camera having an optical axis different to each of the primary axes, estimating scale-factor and drift errors which jeopardize the primary rotation speeds from data 


Regarding claim 21, Korkishko discloses in figures 2 and 3, and related text, an inertial measurement unit (IMU) (Strapdown Inertial Navigation System SINS-500) enabling hybrid integration of mechanical and optical components for motion sensing, Korkishko, fig. 1, caption (“FOG with digital signal processing: SLD⎯superluminescent light emitting diode;DP⎯depolarizer; MIOC⎯multifunctional integrated optic chip; RS_485⎯serial interface”), comprising: a mechanical module “three orthogonally mounted accelerometers,” Korkishko, p. 2014 and Table 1, attached to a packaging substrate for providing motion data including rotational measurement data for one or more axes of motion; and an optical gyroscope “three-axis fiber optic angular rate sensor TRS-500,” p. 2014 and fig. 22, coupled to the packaging substrate, Korkishko, fig. 3, for providing rotational measurement data for a particular axis of motion among the one or more axes of motion, Korkishko, p. 2014 (SINS coarse initial alignment, SINS precise initial alignment, and SINS navigation mode”) related to “position and heading errors (on a car).” Korkishko, p. 2015.
Further regarding claim 21, Korkishko does not explicitly disclose two types of rotation measuring modules, a first mechanical rotation measuring module that provides low-precision rotational measurement data for one or more axes of motion; wherein the first rotation measuring mechanical module is calibrated using high-precision rotational measurement data as a reference for correcting drift of the first rotation measuring mechanical module for the one or more axes of motion; wherein the second type of rotation measuring module is co-packaged and provides the high-precision rotational measurement data for a particular axis of motion among the one or more axes of motion such that the second rotation measuring module’s high-precision rotational 
However, Xing discloses in figures 1 and 12, and related text: “a heterogeneous parallel redundancy configuration, which combines an industrial-grade MEMS IMU(IMU-H) with consumer-grade MEMS IMUs configuration;” “MEMS IMU-H contains three single-axis high-precision gyroscopes, while the MEMS IMU-L has a three-axis low-precision gyroscope;” and “The calibration results show that in the angular rate fusion, the online calibration and compensation of these error [bias estimation, misalignment error estimation, and scale factor error estimation] parameters can effectively improve the angular rate measurement accuracy of MEMS IMU-L.”
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to apply Xing’s fusion/redundant structures and methods to modify Korkishko to disclose two types of rotation measuring modules, a first mechanical rotation measuring module that provides low-precision rotational measurement data for one or more axes of motion; wherein the first rotation measuring mechanical module is calibrated using high-precision rotational measurement data as a reference for correcting drift of the first rotation measuring mechanical module for the one or more axes of motion; wherein the second type of rotation measuring module is co-packaged and provides the high-precision rotational measurement data for a particular axis of motion among the one or more axes of motion such that the second rotation measuring module’s high-precision rotational measurement data is used as the reference for correcting drift of the first mechanical rotation measuring module for the one or more axes of motion because the resulting configuration and method would “improve angular rate measurement and accuracy.” Xing, 4. Conclusions.

However, Vawter discloses in figures 1 and 5, and related text, photonic integrated circuit PIC chips 28 coupled to resonators formed as “a coiled optical waveguide” which may comprise silicon nitride. Vawter, Abstract and col. 1, ll. 21-24 (“partially or completely integrated optical gyroscopes have been disclosed in attempts to provide a rotation rate sensor having certain advantages over conventional rotating mass gyroscopes in terms of improved reliability and robustness”).
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Korkishko in view of Xing such that the high-precision rotational measurement data is produced by an optical gyroscope that is based on integrated photonics because the resultant configurations and methods would facilitate “the guidance and control of vehicles of many types including land vehicles, manned or unmanned aircraft, guided missiles and smart munitions.” Vawter, col. 1, ll. 21-24.
Further regarding claim 21, Korkishko in view of Xing and further in view of Vawter does not explicitly disclose three interchangeable optical gyroscope sub-modules co-pacaged with the mechanical module, wherein a first one of the three optical gyroscope sub-modules is attached on the packaging substrate along a plane of the packaging subject, and, a second one and a third one of the three optical gyroscope sub-modules are attached perpendicularly to the packaging substrate along two different planes orthogonal to each other such that all the three optical gyroscope sub-modules are aligned orthogonal to one another.

Abstract. The invention belongs to gyroscope technology, relates to a three-axis gyro assembly and its mounting bracket. the optical fibre gyro mounting bracket comprising a flange plate (1), a T-type frame (2), left side plate (3), a right side plate (4). wherein the T-type frame is set on the flange, the wall side is provided with several groove does not run, each groove contacts with the left end of the T-type frame distributed symmetrically; the left side plate on the middle part of the wall, two form two opening area to respectively set X axis and Z axis optical fiber gyro, T type frame right end is symmetrically provided with 2 position plate, the right side plate and the T-type frame open area is equipped with Y-axis screw. The invention uses the optical fibre gyro mounting bracket assembly of the three-axis optical fibre gyro combination has simple structure, light weight, good anti-vibration performance, strong in environment adaptability.
Claim 6. A three-axis optical fibre gyro combination, wherein it comprises according to claim 1, the optical fibre gyro mounting bracket and three optical fibre gyroscope and the electronic circuit board, wherein said three optical fibre gyroscope are respectively set in three opening area of the optical fibre gyro mounting bracket separated by the wall of, and the mounting reference surface of the three optical fibre are vertical to each other.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Korkishko in view of Xing and further in view of Vawter to comprise:
21. (Currently Amended) A method for harnessing enhanced performance from a hybrid IMU including mechanical and optical components for motion sensing in an autonomous vehicle, the method comprising: attaching a mechanical module to a packaging substrate, wherein the mechanical module comprises micro-electro-mechanical systems (MEMS)-based gyroscopes and   accelerometers for providing motion data including low-precision rotational measurement data for   three axes of motion; co-packaging an three interchangeable optical gyroscope sub-modules   with the mechanical module, each optical gyroscope sub-module providing high-precision rotational measurement data for a   respective axis of motion among the   three axes of motion, wherein the each optical gyroscope sub-module is based on integrated photonics, and the three optical sub-modules are aligned orthogonal to one another; calibrating the mechanical module using the high-precision rotational measurement data from the optical gyroscope sub-modules as a reference for correcting drift of the mechanical module for the   three axes of motion; and using the high-precision rotational measurement data and calibration results of the mechanical module for obtaining  safety certification for the autonomous vehicle using an automotive safety certification module attached to the packaging substrate.
because the resultant configuration would facilitate compensating for drift and/or scale factor errors. Budin, Abstract, pars. [0001]-[0005],  [0062]-[0072], and [0172], and claims 18-24.
Regarding claims 2-3 and 5-12, as dependent upon claim 1, and 22 and 25-31, as dependent upon claim 21, it would have been obvious to one of ordinary skill in the art at the time of filing to modify  Korkishko in view of Xing, further in view of Vawter, further in view of Zhang and further in view of Budin, as applied in the rejections of claims 1 and 21, to comprise:
2. The IMU of claim 1, wherein the mechanical module comprises micro-electro-mechanical systems (MEMS)-based gyroscopes and accelerometers. See Xing as applied in rejection of claim 1.
3. The IMU of claim 1, wherein each optical gyroscope sub-module comprises a rotation sensing element, and a front-end chip   to launch and receive light into the rotation 
5. The IMU of claim 3, wherein the rotation sensing element of the optical gyroscope comprises silicon nitride (SiN) based low-loss waveguides. See Vawter as applied in the rejection of claim 1.
6. The IMU of claim 5, wherein the SiN-based low-loss waveguides comprise a waveguide coil with a plurality of turns or a micro-resonator ring. See Vawter as applied in the rejection of claim 1.
7. The IMU of claim 5, wherein the front-end chip comprises integrated silicon photonics based optical components packaged together with the SiN waveguide rotation sensing element to form a silicon photonics optical gyroscope sub-module attached to the packaging substrate. See Vawter as applied in the rejection of claim 1.
8. The IMU of claim 7, further comprising one or more additional Silicon photonics optical gyroscope sub-modules for providing redundancy in high-precision rotational measurement for each axis of motion. See Korkishko and Xing as applied in the rejection of claim 1.
9. The IMU of claim 8, wherein the one or more additional Silicon photonics optical gyroscope sub-modules are attached directly to the packaging substrate, or vertically stacked on the first Silicon photonics optical gyroscope sub-module that is attached to the packaging substrate for reduction of footprint. See Korkishko and Xing as applied in the rejection of claim 1.
12. The IMU of claim 2, further comprising a processor that executes a sensor fusion algorithm. See Xing as applied in the rejection of claim 1.

25. The method of claim 22, calibrating the mechanical module further comprises: using low drift of SiPhOG as the reference for eliminating a need for a separate temperature calibration step for the mechanical module. See Xing and Vawter as applied in the rejection of claim 1.
26. The method of claim 22, wherein the rotation sensing element of the SiPhOG comprises silicon nitride (SiN) based low-loss waveguides in the form of a waveguide coil with a plurality of turns or a micro-resonator ring. See Vawter as applied in the rejection of claim 1.
31.   The method of claim 21, wherein a first one of the three optical gyroscope sub- modules is attached on the packaging substrate along a plane of the packaging subject, and, a second one and a third one of the three optical gyroscope sub-modules are attached perpendicularly to the packaging substrate along two different planes orthogonal to each other such that all the three optical gyroscope sub-modules are aligned orthogonal to one another.

because the resulting configurations and methods would facilitate: improving “angular rate measurement and accuracy;” Xing, 4. Conclusions; guiding and controlling “vehicles of many types including land vehicles, manned or unmanned aircraft, guided missiles and smart munitions.” Vawter, col. 1, ll. 21-24.
 Claims 13-19 and 24
Claims 13-19, as dependent upon claim 12, and claim 24, as dependent upon claim 22, are rejected under 35 U.S.C. 103 as being unpatentable over Korkishko et al. (Strapdown Inertial Navigation Systems Based on Fiber_Optic Gyroscopes, ISSN 2075_1087, Gyroscopy and Navigation, 2014, Vol. 5, No. 4, pp. 195–204; “Korkishko”) in view of Xing et al. (Performance Enhancement Method for Angular Rate Measurement Based on Redundant MEMS IMUs, Micromachines 2019, 10, 514; doi:10.3390/mi10080514, 1 August 2019; “Xing”), further in view of Vawter et al. (7,106,448; “Vawter”),   further in view of Zhang et al. (CN 103674004 A; “Zhang”), and further in view of Budin et al. (2019/0033076; “Budin”), as applied in the rejection of claims 1-3, 5-12, 21-22, and 25-30, and further in view of Yi, Emmy (“MEMS Sensors – Enabling the Smart Car Revolution, 27 August 2019, available at www.semi.org/en/blogs/technology-trends/mems-sensors-enabling-the-smart-car-revolution; “Yi”).
Regarding claims 13-19 and 24, Korkishko in view of Xing, further in view of Vawter, further in view of Zhang and further in view of Budin does not explicitly disclose:
13. The IM of claim 12, wherein inputs for the sensor fusion algorithm include the high-precision rotational measurement data from the optical gyroscope sub-modules, the low-precision motion data from the mechanical module, and data from additional sources. 
14. The IMU of claim 13, wherein data from the additional sources includes satellite-based navigation raw data for global positioning. 
15. The IMU of claim 13, wherein data from the additional sources include raw data from external sensors. 

17. The IM of claim 13, wherein the processor executes a Dead Reckoning (DR) algorithm for safe deactivation of motion without driver intervention using high-precision rotational measurement data from the optical gyroscope sub-modules, the low-precision motion data from the mechanical module, and raw data from external sensors when satellite-based navigation raw data for global positioning is not available. 
18. The IM of claim 14, wherein accuracy prediction using satellite-based navigation raw data for global positioning is augmented using data from real-time kinematic (RTK) network. 
19. The IM of claim 12, wherein the processor is coupled to an automotive safety certification module. (Here, the examiner notes that safety certificate modules are well known and well understood configurations in the art.)
24. The method of claim 22, further comprising: using the high-precision rotational measurement data from SiPhOG for safe deactivation of motion without driver intervention irrespective of availability of satellite-based navigation raw data for global positioning.
However, Yi discloses on page 4: “Since MEMS sensors such as accelerometers, gyroscopes and pressure sensors are much more robust than other types of sensors to operate in snow, rain and darkness and other imperfect environments, automakers use them to ensure that the vehicle never gets lost when other sensors and/or the GPS/GNSS signal become unavailable in tunnels or urban canyons. Gyros help determine direction, accelerometers velocity and distance driven, and pressure sensors height, such as when taking a fork on a multi-level highway.”

13. The IM of claim 12, wherein inputs for the sensor fusion algorithm include the high-precision rotational measurement data from the optical gyroscope, the low-precision motion data from the mechanical module, and data from additional sources. 
14. The IMU of claim 13, wherein data from the additional sources includes satellite-based navigation raw data for global positioning. 
15. The IMU of claim 13, wherein data from the additional sources include raw data from external sensors. 
16. The IMU of claim 15, wherein the external sensors include one or more of. cameras, radars, LIDARs, thermal sensors, and wheel odometers. 
17. The IM of claim 13, wherein the processor executes a Dead Reckoning (DR) algorithm for safe deactivation of motion without driver intervention using high-precision rotational measurement data from the optical gyroscope, the low-precision motion data from the mechanical module, and raw data from external sensors when satellite-based navigation raw data for global positioning is not available. 
18. The IM of claim 14, wherein accuracy prediction using satellite-based navigation raw data for global positioning is augmented using data from real-time kinematic (RTK) network. 
19. The IM of claim 12, wherein the processor is coupled to the automotive safety certification module.

because the resulting configurations would facilitate navigating diverse and evolving environments. Yi, p. 4
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883